Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rod claimed in claim3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "said opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-5,9 and 10 is/are rejected under 35 U.S.C. 103 as being obvious over McKelvey 9,820,542 in view pf Crumley 6,264,047  and Klugh et al 2018/0271310 both of record.
And a lid. The assembly includes telescoping
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Note claim 1 of McKelvey claiming a luggage assembly with bottom, side walls and end walls defining an interior space receiving hinged structural supports, rod receivers and a privacy curtain. The elimination of a part and its function has long been held to be obvious. Therefore to have eliminated the hinges and privacy curtain when not required would have been obvious in view of other well-known assemblies with hanger rods such as Crumley with pairs of legs and brackets. Although neither reference suggests a stabilizer between legs, Klugh et L teaches a removable assembly forming a stabilizer (Figure 8,202) between telescoping legs of luggage having notches (not numbered) for holding container. To have provided the legs with such an assembly for holding containers would have been obvious in view of Klugh et al.
Regarding claim 3 the handle on the e telescoping legs can function as a crown at the ends of the legs. Regarding claims 4 and f5 note claim 3 of McKelvey. Regarding claims 9 and 10, note claims 7 and 18 of McKelvey. 
s
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter 
Claim6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim1 above, and further in view of Britten 8,182,030. While McKelvey does show side pockets there is no suggestion for strap and buckles securing a body in a side pocket as claimed. However Britten teaches such use of strap and buckles 52,54.56.58 for securing a body (a child) to a seat in a side pocket. To have provided McKelvey such structure for securing a child on a seat in a recess forming a pocket would have been obvious in view of Britten.
Claims 2,7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show other luggage structures.
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________




Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE A WEAVER whose telephone number is (571)272-4548. The examiner can normally be reached M-F 6-10 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Fristoe Jr can be reached on 571 272 4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUE A WEAVER/Primary Examiner, Art Unit 3733